DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britian on 7/26/2018. It is noted, however, that applicant has not filed a certified copy of the GB application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements dated 6/21/2021 and 9/1/2021 have been considered and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 22-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, the second to last line of section (a) and the last line of section (b), “the thin outer wall” lacks clear antecedent basis.  Note the claim previously recites “a first thin outer wall” and “a second thin outer wall”.  Clarification and/or correction is requested.
In claim 23, “the thin outer wall” lacks clear antecedent basis.  Note the claims previously recites “a first thin outer wall” and “a second thin outer wall”.  Clarification and/or correction is requested.
In claim 24, “the inert polymer” lacks antecedent basis.  Note claim 24, as drafted, depends from claim 22 rather than claim 23.
In claim 25, “the thin outer wall” lacks clear antecedent basis.  Note the claims previously recites “a first thin outer wall” and “a second thin outer wall”.  Clarification and/or correction is requested.
In claim 26, “the reaction cell thermal diffusion time” lacks clear antecedent basis.  Note claim 25 recites “a flat reaction volume thermal diffusion time”.
In claim 26, “the thin outer wall” and “the outer wall” lack clear antecedent basis.  Note the claims previously recites “a first thin outer wall” and “a second thin outer wall”.  Clarification and/or correction is requested.

In claim 30, “the thin outer wall” lacks clear antecedent basis.  Note the claims previously recites “a first thin outer wall” and “a second thin outer wall”.  Clarification and/or correction is requested.
In claim 33, “the outer wall” lacks clear antecedent basis.  Note the claims previously recites “a first thin outer wall” and “a second thin outer wall”.  Clarification and/or correction is requested.
	In claims 42-46, “the thin outer wall” lacks clear antecedent basis.  Note the claims previously recites “a first thin outer wall” and “a second thin outer wall”.  Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 25-37 and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2002/0022261) in view of Malik et al.(US 2015/0321195).
With respect to claim 22, the reference of Anderson et al. discloses a variable-temperature reactor (Fig. 20)(2100) that includes a reaction cell (Fig. 20)(2106) including one or more side walls, a first thin outer wall (2108) arranged in contact with a first end of the one or more side walls, wherein the one or more sidewalls and the first thin outer wall enclose one or more flat reaction volumes (2106) each having a width and a thickness, wherein the width is greater than four times the thickness and wherein the thickness is about 100 microns to about 250 microns (note ¶[0148] discloses that the reaction chamber can have a width of 50 microns to 20,000 microns and a depth of 50 microns to 5,000); and a heater (Fig. 20) that includes a heater element (2109) arranged in contact with the first thin outer wall (2108) and having a size and area sufficient to extend across a full area of each of the one or more flat reaction volumes (2106), and a heater support (2110) arranged in contact with the heater element and to support 
While the reaction volume (2106) of the reference of Andersen et al. includes a closed top wall opposite the side with the first thin outer wall (2108), claim 22 differs by reciting that a cover or a second thin outer wall is arranged in contact with a second end of the one or more side walls.
The reference of Malik et al. discloses that it is known in the art to form or construct a PCR reaction cell or volume using any number of configurations including the two-piece configuration (Fig. 5B) used in Andersen et al. or using a three-piece configuration (Fig. 5A) a required on instant claim 22.
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide a separate top cover or second thin outer wall in the structure of the reaction volume of the reference of Andersen et al. for the known and expected result of providing an alternative means recognized in the art to form a reaction volume for PCR while providing the sealed microchamber.
Additionally, while ¶[0148] of the reference of Andersen et al. discloses that the reaction chamber can have a width of 50 microns to 20,000 microns and a depth of 50 microns to 5,000, it does not state the specific range of about 100 microns to about 250 microns as a depth and/or a width four time greater than the depth eventhough the disclosed ranges of depth and width encompass the claimed dimensions.  In the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to optimize the 
With respect to the thermal diffusion times recited in claims 25 and 26, if not an intrinsic property of the structure encompassed by the combination of the references as discussed above with respect to claim 22, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to determine the optimum materials of construction and/or dimensions of the device to optimize the reaction conditions within the reaction device.
With respect to claims 27-34, the device is structurally capable of being used with a reagent with the same thermal diffusion coefficient of water and/or a reagent having a third heat capacity.  Note, the reaction is not a positively recited element of the claimed structure or device.
With respect to claims 28-34, 37 and 42-45, if not an intrinsic property of the structure encompassed by the combination of the references as discussed above with respect to claim 22, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to determine the optimum materials of construction and/or dimensions of the device to optimize the reaction conditions within the reaction device.
With respect to claim 35, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to determine the optimum shape of the reaction chamber based on design considerations such as the volume of the reagents/sample to be thermal cycled while maintaining the efficiency of the thermal cycling process.
With respect to claim 36, the reference of Malik et al. also discloses that it is known in the art to provide a heater on the top side of the reaction volume (¶[0077]).  In the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to further modify the structure of the modified primary reference to include a second thin outer 
With respect to claims 40 and 41, while the modified primary reference is silent with respect to the specifics of the driver device for the heater, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to determine the optimal drive frequency of the heater while maintaining the efficiency of the thermal cycling system.
With respect to claim 46, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the optimum manner in which to manufacture the laminated structure of the three-piece structure suggested by the combination of the references as discussed above with respect to claim 22.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2002/0022261) in view of Malik et al.(US 2015/0321195) taken further in view of DeJohn et al.(US 2014/0045191).
The combination of the references of Anderson et al. and Malik et al. has been discussed above with respect to claim 22.
With respect to claims 23 and 24, while the reference of Anderson et al. discloses the use of a first thin outer wall (2108), the reference is silent with respect to the material of the wall.
The reference of DeJohn et al. discloses that it is conventional in the art to employ an inert polymer (polypropylene) as a material of construction for a reaction cell in a microfluidic nucleic acid device) (¶[0073]).
.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2002/0022261) in view of Malik et al.(US 2015/0321195) taken further in view of Coursey et al.(WO 2015/073689).
The combination of the references of Anderson et al. and Malik et al. has been discussed above with respect to claim 22.
Claim 38 differs by reciting that the heater element includes a main heater surrounded by one or more guard heater.
The reference of Coursey et al. discloses that the use of guard heaters are known in the art in a similar heater device (Figs. 16-17)(¶[0027] and [0124]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the heater structure of the modified primary reference with guard heaters for the known and expected benefits disclosed by the reference of Coursey et al.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2002/0022261) in view of Malik et al.(US 2015/0321195) taken further in view of Hasson et al.(US 2011/0077897).
The combination of the references of Anderson et al. and Malik et al. has been discussed above with respect to claim 22.

The reference of Hasson et al. discloses that it is known in the art to employ heaters within a microfluidic device that change in electrical resistance with temperature (¶[0082]).  
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ a heat material that changes resistance with temperature such that the temperature can be derived by determining the electrical resistance of the heater.  As a result, it would have been obvious to provide an additional pair of contacts (Kelvin contacts) on the heater of the modified primary reference for the known and expected result of providing a means to measure the resistance of the heater.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB